Matter of Terry L.M. (2020 NY Slip Op 01797)





Matter of Terry L.M.


2020 NY Slip Op 01797


Decided on March 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, LINDLEY, CURRAN, AND DEJOSEPH, JJ.


294 CA 19-00238

[*1]TERRY L.M., PETITIONER-APPELLANT, FOR THE APPOINTMENT OF A GUARDIAN OF THE PERSON AND PROPERTY OF MARY L.M., AN ALLEGED INCAPACITATED PERSON, RESPONDENT. CENTER FOR ELDER LAW & JUSTICE, RESPONDENT-RESPONDENT. 


MATTHEW ALBERT, BUFFALO, FOR PETITIONER-APPELLANT. 
CENTER FOR ELDER LAW & JUSTICE, BUFFALO (SARAH J. DUVAL OF COUNSEL), FOR RESPONDENT-RESPONDENT.

	Appeal from an order of the Supreme Court, Erie County (Christopher J. Burns, J.), dated January 14, 2019. The order, among other things, granted a judgment in favor of Mary L.M. as against Terry L.M. in the amount of $232,555.70. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: March 13, 2020
Mark W. Bennett
Clerk of the Court